WILBUR, Circuit Judge.
I concur. While the authorities are not uniform upon the subject, I am of opinion that, where the facts are undisputed, the question as to whether or not a man exercising ordinary care about his own affairs would have discovered that he had been defrauded, when he ascertained the facts that were brought to the attention of the defrauded party, is a question, or inference, of law to be determined by the court, and not an inference of fact to be determined by the jury. I am persuaded to that conclusion by the uniform conclusion of all the courts to which my attention has been directed, except Washington (Noyes v. Parsons, 104 Wash. 594, 177 P. 651), that it is incumbent upon a plaintiff, whose complaint reveals that the fraud practiced upon him occurred beyond the period of limitations, to show in his pleading that he- did not actually discover the fraud until within the statutory period, and the facts and reasons why he did not actually discover the fraud earlier, in order that the court may determine upon the faets pleaded whether or not he should in fact be charged with notice of the fraud, although he might have been actually ignorant thereof. Lady Washington v. Wood, 113 Cal. 482, 45 P. 809; Galusha v. Fraser, 178 Cal. 653, 174 P. 311; Newport v. Hatton, 195 Cal. 132, 231 P. 987; Hardt v. Heidweyer, 152 U. S. 547, 558, 14 S. Ct. 671, 38 L. Ed. 548; Wood v. Carpenter, 101 U. S. 135, 140, 25 L. Ed. 807. This rule is enforced in actions at law as well as in equity from which the rule was borrowed. It follows, I think, that the court, having determined on demurrer that the faets pleaded are sufficient to toll the statute, should instruct the jury that upon proof of the faets thus pleaded to excuse nondiscovery that there was no discovery before the statutory period, or, if the faets proved fall too far short of those pleaded, the court should so inform the jury. If the evidence is contradictory as to some of the faets so that on one state of facts the plaintiff is charged with notice of the fraud and on the other it is not, the court should so inform the jury and leave to them the determination of the truth as to the disputed facts. My idea of the law is well illustrated by the situ-' ation disclosed in the two opinions in the case of Carver v. Moore (Tex. Civ. App.) 275 S. W. 90; Id. (Com. App.) 288 S. W. 156. The faets brought home to the defrauded party were uncontroverted. The Texas Court of Civil Appeals held that the jury were to draw therefrom the inference as to whether the plaintiff as a reasonable man was thus charged with notice or knowledge of the fraud (Carver v. Moore, supra), and affirmed the judgment. The Supreme Court on appeal, speaking through Commissioner Powell, held that the inference was one of law, and that the jury should have been directed to return a verdict for the defendant. Carver v. Moore, supra. On this general subject that the question of discovery, as distinguished from knowledge, is a question of law, see Lady Washington v. Wood, supra; 2 Wood on Limitations, 1405, §§ 276-b(5), 276-b (11, 12); contra, perhaps, Rosenthal v. Walker, 111 U. S. 185, 4 S. Ct. 382, 28 L. Ed. 395.
I am of the opinion that the undisputed facts show nondiseovery before February 28, 1925, and the jury should have been so instructed.